United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1596
                                   ___________

Silvia Esparza-Gaytan,                 *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: December 5, 2011
                                Filed: December 8, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Mexican citizen Silvia Esparza-Gaytan petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
decision to deny her motion to reopen removal proceedings. After careful review, we
conclude that the BIA did not abuse its discretion in denying Esparza-Gaytan’s
motion to reopen. See Valencia v. Holder, 657 F.3d 745, 748 (8th Cir. 2011)
(standard of review); Patel v. Holder, 652 F.3d 962, 969 (8th Cir. 2011) (discussing
when presumption of effective service arises and how it may be rebutted).
Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                        ____________________________